             Case 6:21-cv-00243-ADA Document 1 Filed 03/10/21 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

BIOCONTROL, LLC,                              )
     Plaintiff,                               )
                                              )       Civil Action No. 6:21-cv-00243
v.                                            )
                                              )
NINTENDO OF AMERICA, INC.                     )       JURY TRIAL DEMANDED
     Defendant.                               )

           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

           BioControl, LLC (“BioControl”) files this Original Complaint and demand for jury trial

seeking relief from patent infringement of the claims of U.S. Patent No. 5,647,834 (“the ‘834

patent”) (referred to as the “Patent-in-Suit”) by Nintendo of America, Inc. (“Nintendo”).

     I.       THE PARTIES

     1.    Plaintiff BioControl is a Texas Limited Liability Company with its principal place of

business located in Harris County, Texas.

     2. On information and belief, Nintendo is a corporation existing under the laws of the State

of Washington, with a principal place of business located at 12345 N Lamar Blvd #300, Austin,

TX 78753. On information and belief, Nintendo sells and offers to sell products and services

throughout Texas, including in this judicial district, and introduces products and services that

perform infringing methods or processes into the stream of commerce knowing that they would be

sold in Texas and this judicial district. Defendant may be served through its regbistered agent CT

CORPORATION SYSTEM, 1999 Bryan St. Suite 900, Dallas, Texas 75201, or anywhere else it

may be found.

     II.      JURISDICTION AND VENUE




                                                  1
              Case 6:21-cv-00243-ADA Document 1 Filed 03/10/21 Page 2 of 8




     3. This Court has original subject-matter jurisdiction over the entire action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under an Act of Congress relating to

patents, namely, 35 U.S.C. § 271.

     4. This Court has personal jurisdiction over Defendant because: (i) Defendant is present

within or has minimum contacts within the State of Texas and this judicial district; (ii) Defendant

has purposefully availed itself of the privileges of conducting business in the State of Texas and

in this judicial district; and (iii) Plaintiff’s cause of action arises directly from Defendant’s business

contacts and other activities in the State of Texas and in this judicial district.

     5. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b). Defendant has

committed acts of infringement and has a regular and established place of business in this District.

Further, venue is proper because Defendant conducts substantial business in this forum, directly

or through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in Texas and this

District.

     III.      INFRINGEMENT

     A. Infringement of the ‘834 Patent

     6. On July 15, 1997, U.S. Patent No. 8,156,158 (“the ‘834 patent”, attached as Exhibit A)

entitled “Speech-based Biofeedbnack Method and System” was duly and legally issued by the U.S.

Patent and Trademark Office. BioControl, LLC owns the ‘834 patent by assignment.

     7. The ‘834 patent relates to a novel and improved method for effecting biofeedback regulation of at least

one physiological variable characteristic of a subject's emotional state, comprising the steps of monitoring at least one speech

parameter characteristic of the subject's emotional state so as to produce an indication signal, and using the indication signal to

provide the subject with an indication of the at least one physiological variable..


                                                                  2
          Case 6:21-cv-00243-ADA Document 1 Filed 03/10/21 Page 3 of 8




    8. Nintendo maintains, operates, and administers electronic health records that infringes one

or more claims of the ‘834 patent, including one or more of claims 1-39, literally or under the

doctrine of equivalents. Defendant put the inventions claimed by the ‘834 Patent into service (i.e.,

used them); but for Defendant’s actions, the claimed-inventions embodiments involving

Defendant’s products and services would never have been put into service. Defendant’s acts

complained of herein caused those claimed-invention embodiments as a whole to perform, and

Defendant’s procurement of monetary and commercial benefit from it.

    9. Support for the allegations of infringement may be found in the following preliminary

table:


                                    US 5,647,834 : Independent Claim 19
          19. A system for effecting     For example, Nintendo DS uses a microphone to control the movement of a dog on the screen.
          biofeedback regulation of
          at least one physiological
          variable characteristic of a
          subject's emotional state,
          the system comprising:




                                              https://www.nintendo.com/consumer/gameslist/manuals/DS_Nintendogs.pdf        (page 12)


                                                                                                                                       6




                                                                                              3
Case 6:21-cv-00243-ADA Document 1 Filed 03/10/21 Page 4 of 8




                           US 5,647,834 : Independent Claim 19
a microphone for              For example, Nintendo uses the microphone to allow the user to command the puppy to        sit.
converting the subject's
speech to an electrical
signal,




                                    https://www.nintendo.com/consumer/gameslist/manuals/DS_Nintendogs.pdf        (page 12)




                                                                                                                                    7




                       US 5,647,834 : Independent Claim 19
a processing means           For example, Nintendo DS uses one ARM7 processor, one ARM9 processor, and a microphone .
coupled to the microphone
for deriving from the
electrical signal at least
one speech parameter
characteristic of the
subject's emotional state
and for producing
therefrom an indication
signal,




                                 https://nintendo.fandom.com/wiki/Nintendo_DS



                                                                                                                                8




                                                                                   4
        Case 6:21-cv-00243-ADA Document 1 Filed 03/10/21 Page 5 of 8




                        US 5,647,834 : Independent Claim 19
a processing means             For example, Nintendo DS uses the microphone to tell the puppy to “sit” and the puppy sits down.
coupled to the microphone
for deriving from the
electrical signal at least
one speech parameter
characteristic of the
subject's emotional state
and for producing
therefrom an indication
signal,




                                    https://www.nintendo.com/consumer/gameslist/manuals/DS_Nintendogs.pdf         (page 12)



                                                                                                                                      9




                                 US 5,647,834 : Independent Claim 19
        an indication means             For example, the Nintendo DS microphone transmits the “ sit” voice signal received from the subject,
        coupled to the processing       converts that signal into an ac�on that the puppy demonstrates on the screen, such as the puppy now
        means and responsive to         si�ng.
        the indication signal for
        providing the subject with
        an indication of the at least
        one physiological variable;




                                               https://www.nintendo.com/consumer/gameslist/manuals/DS_Nintendogs.pdf          (page 19)


                                                                                                                                               10




                                                                                                5
           Case 6:21-cv-00243-ADA Document 1 Filed 03/10/21 Page 6 of 8




                                        US 5,647,834 : Independent Claim 19
          at least one sensor for           For example, Nintendo DS allows the subject to whistle as a non-speech parameter to call the puppy.
          detecting a non-speech
          parameter characteristic of
          the subject's emotional
          state and producing a
          corresponding sensor
          signal, and




                                                   https://www.nintendo.com/consumer/gameslist/manuals/DS_Nintendogs.pdf              (page 13)



                                                                                                                                                  11




                                  US 5,647,834 : Independent Claim 19
          reference signal means        For example, when the subject whistles the puppy will respond by coming to the subject   ..
          coupled to the at least one
          sensor and responsive to
          the sensor signal for
          determining a reference
          level of said non-speech
          parameter when the at
          least one physiological
          variable is at a required
          level.




                                            https://www.nintendo.com/consumer/gameslist/manuals/DS_Nintendogs.pdf         (page 21)



                                                                                                                                      12




These allegations of infringement are preliminary and are therefore subject to change.

   10. Nintendo has and continues to induce infringement. Nintendo has actively encouraged or

instructed others (e.g., its customers and/or the customers of its related companies), and continues

to do so, on how to use its products and services (e.g., question and answer services on the Internet]

and related services that provide question and answer services across the Internet such as to cause

infringement of one or more of claims 1–39 of the ‘834 patent, literally or under the doctrine of


                                                                                                        6
             Case 6:21-cv-00243-ADA Document 1 Filed 03/10/21 Page 7 of 8




equivalents. Moreover, Nintendo has known of the ‘834 patent and the technology underlying it

from at least the date of issuance of the patent.

       11. Nintendo has and continues to contributorily infringe. Nintendo has actively encouraged

or instructed others (e.g., its customers and/or the customers of its related companies), and

continues to do so, on how to use its products and services (e.g., question and answer services on

the Internet] and related services that provide question and answer services across the Internet such

as to cause infringement of one or more of claims 1–39 of the ‘834 patent, literally or under the

doctrine of equivalents. Moreover, Nintendo has known of the ‘834 patent and the technology

underlying it from at least the date of issuance of the patent.

       12. Nintendo has caused and will continue to cause BioControl damage by direct and indirect

infringement of (including inducing infringement of) the claims of the ‘834 patent.



    IV.       JURY DEMAND

          BioControl hereby requests a trial by jury on issues so triable by right.

    V.        PRAYER FOR RELIEF

WHEREFORE, BioControl prays for relief as follows:

  a.      enter judgment that Defendant has infringed the claims of the ‘834 patent;

 b.       award BioControl damages in an amount sufficient to compensate it for Defendant’s

          infringement of the ‘834 patent in an amount no less than a reasonable royalty or lost

          profits, together with pre-judgment and post-judgment interest and costs under 35 U.S.C.

          § 284;

  c.      award BioControl an accounting for acts of infringement not presented at trial and an award

          by the Court of additional damage for any such acts of infringement;



                                                    7
       Case 6:21-cv-00243-ADA Document 1 Filed 03/10/21 Page 8 of 8




d.   declare this case to be “exceptional” under 35 U.S.C. § 285 and award BioControl its

     attorneys’ fees, expenses, and costs incurred in this action;

e.   declare Defendant’s infringement to be willful and treble the damages, including attorneys’

     fees, expenses, and costs incurred in this action and an increase in the damage award

     pursuant to 35 U.S.C. § 284;

f.   a decree addressing future infringement that either (i) awards a permanent injunction

     enjoining Defendant and its agents, servants, employees, affiliates, divisions, and

     subsidiaries, and those in association with Defendant from infringing the claims of the

     Patents-in-Suit, or (ii) awards damages for future infringement in lieu of an injunction in

     an amount consistent with the fact that for future infringement the Defendant will be an

     adjudicated infringer of a valid patent, and trebles that amount in view of the fact that the

     future infringement will be willful as a matter of law; and

g.   award BioControl such other and further relief as this Court deems just and proper.



                                            Respectfully submitted,

                                            Ramey & Schwaller, LLP




                                            William P. Ramey, III
                                            Texas State Bar No. 24027643
                                            5020 Montrose Blvd., Suite 800
                                            Houston, Texas 77006
                                            (713) 426-3923 (telephone)
                                            (832) 900-4941 (fax)
                                            wramey@rameyfirm.com

                                            Attorneys for BioControl, LLC


                                               8
